12-2407
         Chen v. Holder
                                                                                       BIA
                                                                               A072 745 900
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of December, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PIERRE N. LEVAL,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       XIE JIAN CHEN,
14                Petitioner,
15
16                        v.                                    12-2407
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Lee Ratner, Law Offices of Michael
24                                     Brown, New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Leslie McKay,
28                                     Assistant Director; Ilissa M. Gould,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Xie Jian Chen, a native and citizen of

 6   China, seeks review of a May 29, 2012 decision of the BIA

 7   denying his motion to reopen his removal proceedings.       In re

 8   Xie Jian Chen, No. A072 745 900 (B.I.A. May 29, 2012).        We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).    An alien seeking to reopen

14   proceedings must file a motion to reopen no later than 90

15   days after the date on which the final administrative

16   decision was rendered.     See 8 U.S.C. § 1229a(c)(7)(C); 8

17   C.F.R. § 1003.2(c)(2).    There is no dispute that Chen’s

18   motion to reopen, filed in 2011, was untimely, because the

19   BIA issued a final order of removal in Chen’s case in 2002.

20       Chen contends, however, that he has established

21   materially changed country conditions excusing his untimely

22   motion to reopen.   See 8 U.S.C. § 1229a(c)(7)(C)(ii).

23   Chen’s argument that reopening is warranted based on

                                     2
 1   generally worsening country conditions for Christians in

 2   China is unexhausted because he did not raise it before the

 3   BIA.    We therefore decline to consider it.   Cf. Lin Zhong v.

 4   U.S. Dep’t of Justice, 480 F.3d 104, 120 (2d Cir. 2007).

 5          Chen also alleges that the Chinese government recently

 6   intercepted mail to his parents containing Chen’s criticism

 7   of the government’s treatment of Christians, and that as a

 8   result, village officials visited his parents’ house and

 9   issued a notice ordering him to report for punishment.     The

10   BIA did not abuse its discretion in finding that Chen did

11   not establish materially changed country conditions on this

12   basis, as the BIA did not err in giving little evidentiary

13   weight to the documents Chen submitted in support of his

14   motion.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

15   Cir. 2008);    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

16   315, 342 (2d Cir. 2006) (holding that the weight accorded to

17   evidence lies largely within the agency’s discretion).     The

18   BIA did not abuse its discretion in declining fully to

19   credit handwritten documents from China that were not

20   notarized or authenticated by any means, or affidavits that

21   were not based on first-hand knowledge, or in rejecting

22   Chen’s arguments that he should not be required to


                                    3
1   authenticate the documents.    See Xiao Ji Chen, 471 F.3d at

2   341-42; Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir.

3   2008).

4       For the foregoing reasons, the petition for review is

5   DENIED.   As we have completed our review, the pending motion

6   for a stay of removal in this petition is DISMISSED as moot.

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe, Clerk
9




                                   4